 

Exhibit 10.3

GENERAL RELEASE AGREEMENT

THIS GENERAL RELEASE AGREEMENT (the “Agreement”) is executed by and between Kent
A. Murphy, Ph.D. (the “Consultant”) and Luna Innovations Incorporated (the
“Company”) (as used herein, the “Company” includes its parent, subsidiaries,
successors, affiliates and assigns, and all of its present or former employees,
officers, agents, and directors). The Consultant and the Company agree to the
following:

1. The Consultant and the Company desire to compromise and resolve any and all
claims or potential claims that the Consultant may have against the Company up
to and including the Effective Date.

2. For and in consideration of the covenants contained herein and contingent
upon the Consultant’s compliance therewith, the Company and the Consultant agree
to enter into a certain Luna Innovations Incorporated Separation and Consulting
Agreement dated August 10, 2010, to which this Agreement is attached as Exhibit
A.

3. In return for the consideration and promises contained in paragraph 2 of this
Agreement and for other consideration, the receipt and sufficiency of which are
hereby acknowledged, as set forth in the aforementioned Luna Innovations
Incorporated Separation and Consulting Agreement, the Consultant shall and does
hereby RELEASE and FOREVER DISCHARGE the Company, its parents, subsidiaries,
affiliates, divisions, successors and assigns, and all of the Company’s present
or former employees, officers, servants, agents, members and directors from any
and all claims, demands, actions or causes of action on account of, arising out
of or in any way connected in any way with (a) the Consultant’s employment,
(b) the Consultant’s Luna Innovations Incorporated Employment Agreement, dated
July 14, 2006, as amended December 31, 2008 and March 31, 2009 (“Employment
Agreement”), or the termination thereof; (c) the ending of or modification of
the Consultant’s employment with the Company, (d) all matters alleged or which
could have been alleged in a complaint against the Company, (e) any and all
injuries, losses or damages to the Consultant, including any claims for
attorney’s fees, (f) any and all claims relating to the conduct of any employee,
officer, director, or agent of the Company, and (g) any and all other matters,
transactions or things occurring prior to the date hereof, including any and all
possible claims, known or unknown, which could have been asserted against the
Company or the Company’s employees, agents, officers, members or directors.



--------------------------------------------------------------------------------

 

4. The release contained in paragraph 3 of this Agreement includes, but is not
limited to, the release of any claims arising under federal, state or local laws
relating to the Consultant’s employment with the Company, including any claims
based on the Consultant’s age, citizenship, disability, handicap, national
origin, race, religion, veteran’s status, gender, or any other protected
classification, any claims arising out of any legal restrictions on an
employer’s right to separate or terminate its employees and any claims for
salary, leave or other benefits, personal injury, compensatory or punitive
damages. This release includes, but is not limited to, any claims the Consultant
may have under the Civil Rights Acts of 1866, 1964 and 1991, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Uniformed Services Employment and Reemployment Rights Act, the Rehabilitation
Act of 1973, the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act, and any other federal, state or local statute, rule, regulation or common
law cause of action. Further, the Consultant intends that this release shall
discharge the Company to the maximum extent permitted by law. The Consultant
acknowledges that he has been paid all sums and received all leave and other
benefits to which he may be entitled under applicable law or under his
Employment Agreement. The Consultant also warrants and represents that he is the
owner of the matters released by him herein and he has not transferred or
assigned all or any part thereof.

5. In return for the consideration and promises contained in paragraph 2 of this
Agreement and for other consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company releases, acquits and forever discharges the
Consultant of and from any and all claims, actions, causes of action, judgments,
grievances, obligations, rights, demands, debts, damages, sums of money,
attorney’s fees, costs, losses, liabilities or accountings of whatever nature,
whether known or unknown, disclosed or undisclosed, asserted or unasserted, in
law or equity, contract, tort or common law or otherwise, including, without
limitation, any claims arising from violations of any statute, constitutional
provision, executive order, law or ordinance, and any claims arising out of any
relationship between the Company and the Consultant, predating the execution of
this Agreement.

6. Each of the covenants herein contained shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, assigns and successors
in interest of each of the Parties.

 

2



--------------------------------------------------------------------------------

 

7. This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.

8. Should any provision of this Agreement be declared or determined by any court
or other reviewing forum to be illegal or invalid, the legality and validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be severed and deemed not to
be a part of this Agreement.

9. The Consultant acknowledges that pursuant to this Agreement he is receiving
value beyond and in addition to anything to which he already is entitled. The
Consultant also represents that he has been advised that he should consult with
an attorney prior to signing this Agreement. The Consultant acknowledges that he
has been given at least twenty-one (21) days within which to consider the terms
of this Agreement. The Consultant also understands that he may revoke this
Agreement within seven (7) days of his signing of the Agreement and that the
Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired. Any such revocation must be in writing, addressed
to the undersigned representative of the Company, and must be received by the
Company within the seven (7) day revocation period.

10. The Consultant represents that he understands all of the provisions herein,
and that he is entering into this Agreement voluntarily. The Consultant further
represents and acknowledges that in executing this Agreement he does not rely,
and has not relied, upon any representation or statement made by the Company or
by any of the Company’ employees, officers, agents, members, directors or
attorneys with regard to the subject matter, basis or effect of this Agreement
or otherwise.

11. This Agreement may be executed by facsimile transmission and in several
counterparts, and all counterparts so executed shall constitute one agreement
binding on all parties, notwithstanding the fact that all the parties have not
signed the original or the same counterpart. Any counterpart signed by the party
against whom enforcement of this Agreement is sought shall be admissible into
evidence as an original of this Agreement to prove its contents.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY.

THIS SETTLEMENT AND RELEASE AGREEMENT INCLUDES

A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date(s) set forth below:

 

/s/ Kent A. Murphy, Ph.D.

  August 10, 2010 Kent A. Murphy, Ph.D.   Date

LUNA INNOVATIONS INCORPORATED

 

/s/ Dale Messick

  August 10, 2010 By   Dale Messick   Date Its   Interim President and Chief
Operating Officer  

 

4